United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 02-3898
                                    ___________

Chetty Mamandur; Uma Sunku             *
Mamandur,                              *
                                       *
              Appellants,              *
                                       * Appeal from the United States
      v.                               * District Court for the Eastern
                                       * District of Arkansas.
Jimmy Earl Power, Jr.; Prudential      *
Securities, Inc.,                      *       [UNPUBLISHED]
                                       *
              Appellees.               *
                                  ___________

                          Submitted: August 5, 2003
                              Filed: August 27, 2003
                                   ___________

Before RILEY, HANSEN, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

       Chetty and Uma Sunku Mamandur appeal the district court’s1 order denying
their motion to vacate an arbitration award, and confirming the award in favor of
Jimmy Earl Power, Jr., and Prudential Securities Incorporated. We affirm for the
reasons stated by the district court, and we conclude that the court did not err in not
holding an evidentiary hearing. Cf. Burton v. Dormire, 295 F.3d 839, 848 (8th Cir.


      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.
2002) (declining to remand for hearing because arguments lacked merit and hearing
was legally unnecessary), cert. denied, 123 S. Ct. 1904 (2003). We also deny the
Mamandurs’ pending motion for remand.

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-